Citation Nr: 1452496	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a disability or disabilities manifesting in fatigue, chills, weight fluctuations, joint pain, muscle soreness and headaches, to include as due to an undiagnosed illness and/or medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1987 to May 1994.  He served in Southwest Asia during the Persian Gulf War, and is the recipient of the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In November 2011, the Veteran testified before the undersigned at a personal hearing.  A transcript is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets having to remand the Veteran's appeal for a second time.  However, for reasons explained immediately below, a remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

The Veteran asserts that he experiences fatigue, chills, weight fluctuations, joint pain, muscle soreness and headaches that he attributes to an undiagnosed or medically unexplainable chronic multisymptom illness incurred during his verified combat service in Southwest Asia during and after the Persian Gulf War in 1991.



As noted in the Board's February 2014 remand, the Veteran appeared for a VA general medical examination in May 2011, which, in addition to a June 2011 addendum report, the Board found inadequate for adjudicatory purposes.  Significantly, in his addendum report, the May 2011 VA examiner, Dr. W.L.,  provided two etiological opinions that appear to contradict.  On the one hand, Dr. W.L. determined that the Veteran's "disability pattern is not [] diagnosable or medically explainable."  On the other hand, in the very next sentence, Dr. W.L. noted that the Veteran's fatigue, cold chills and weight fluctuations were most likely caused by or the result of his service-connected PTSD and not to exposure to oil fire or burn pits in Southwest Asia.  Dr. W.L.'s rationale for these contradictory opinions further complicated the analysis, as he simply stated that the Veteran has "no physical diagnoses to explain his complaints."   Indeed, it is unclear from this opinion whether by characterizing the Veteran's fatigue, chills and weight fluctuations as "undiagnosable" and "medically unexplainable" he was indicating the presence of an undiagnosed or medically unexplainable multisymptom illness, or was simply stating that the Veteran's complaints were merely symptoms of his current mental disorder.  

With respect to joint pain and muscle soreness, Dr. W.L. linked such complaints to diagnosed bilateral knee (tendonitis) and left shoulder disabilities (strain).  The Veteran has since been awarded service connection for right and left knee tendonitis, but not for his shoulder strain.  Dr. W.L. did not specify if the joint pain and muscle soreness the Veteran complained of was restricted to his knees or left shoulder.  Dr. W.L. also attributed the Veteran's prior history of headaches to PTSD and lack of sleep, but provided no supportive explanation or clinical rationale for this conclusion.  Due to the contradictory and unclear results of the Veteran's VA examination, the Board remanded the Veteran's claim in February 2014 so that a new examination could be scheduled.  

In April 2014, the Veteran appeared for a Gulf War General Medical Examination, again with Dr. W.L.  In a two-page examination report, Dr. W.L. indicated that the Veteran provided no answers to questions about his medical history, and that the Veteran denied having an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.   As such, Dr. W.L. concluded that the Veteran does not have any "undiagnosed conditions."  Unfortunately, Dr. W.L. did not answer the Board's questions in full.  First and foremost, although Dr. W.L. did state that the Veteran had no undiagnosed condition, he did not indicate whether the Veteran's history of symptoms (of which there is ample evidence of record, even if not specifically discussed at the April 2014 VA examination) were indicative of a chronic multisymptom illness of either unknown or partially explained etiology, or indicative of a disease with a clear and specific etiology and diagnosis, as the Board had requested in its February 2014 remand instructions.  Dr. W.L. also left open the question as to whether any identified stand-alone diagnosable disability or disabilities were as likely as not related to the Veteran's period of service, to include his history of exposure to oil fires and burn pits in Southwest Asia.  Finally, Dr. W.L. made no effort to explain why or how the Veteran's symptoms either resolved or simply went unreported at the April 2014 VA examination.  Rather it appears that Dr. W.L. may have based his narrow opinion solely on the Veteran's own report that he has no undiagnosed illness-a statement that runs directly contrary to the theory of entitlement the Veteran has been advocating since he filed his claim in 2009.  Given that Dr. W.L. provided contradictory opinions regarding the etiology of the Veteran's claims symptoms in 2011, and an incomplete and unexplained opinion in 2014, the Board finds that an additional examination must be scheduled with a different VA examiner to determine the etiology of the Veteran's symptoms reported throughout the appeal period.  

With respect to records, the Board adds that Dr. W.L. also indicated in his April 2014 examination report that he reviewed records that were not included in the Veteran's claims file, but located in the Computerized Patient Record System (CPRS).  The Board does not have access to CPRS and cannot speculate as to what records may or may not be included on that database.  On remand, any medical records relevant to the Veteran's claim located in CPRS that are not currently uploaded to the Veteran's electronic claims file must be obtained and associated.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.	Obtain and associate with the Veteran's electronic claims file any relevant medical records located in the Computerized Patient Record System (CPRS) that relate to treatment for fatigue, chills, weight fluctuations, joint pain, muscle soreness and headaches and are not already in the file.  

2.	 Schedule the Veteran for a VA Persian Gulf 
examination by an appropriate clinician other than Dr. W.L. to determine the diagnosis and etiology of his fatigue, chills, weight fluctuation, joint pain, muscle soreness and headache complaints.  The electronic claims file and a copy of this remand must be available to and reviewed by the examiner.  

The VA examiner is requested to specifically address the following:

(a) Are the Veteran's complaints of fatigue, chills, weight fluctuation, joint pain, muscle soreness and headaches (either collectively or individually) indicative of: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?  Please note that the Veteran is already service-connected for PTSD, left and right knee tendonitis, a lumbosacral strain with mild spinal stenosis and recurrent back pain, and a right underarm scar.  If the Veteran identifies no current symptoms at the examination, please indicate as much, but provide an answer to the question above to the extent possible based on the history of symptoms he reported experiencing during the appeal period from 2009 to 2014.   
(b) If any of the Veteran's complaints are indicative of either a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, and that illness or disease is not already service-connected, please provide an additional medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that such illness or disease is directly related to service, including to exposure to oil fires and burn pits in Southwest Asia.  The examiner should assume as true that the Veteran was in fact exposed to oil fires and burn pits as he so describes.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Then, the record should again be reviewed.  If the 
benefit(s) sought on appeal remains denied, in whole or in part, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



